12 Ill. App. 3d 1097 (1973)
299 N.E.2d 352
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
KENNETH DALTON et al., Defendants-Appellants.
No. 55828.
Illinois Appellate Court  First District (2nd Division).
June 19, 1973.
Gerald W. Getty, Public Defender, of Chicago, (Saul H. Brauner and James J. Doherty, Assistant Public Defenders, of counsel,) for appellants.
Edward V. Hanrahan, State's Attorney, of Chicago, (Elmer C. Kissane, Assistant State's Attorney, of counsel,) for the People.
Abstract of Decision.
Convictions affirmed; sentences modified and cause remanded.